Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Flora Luo on February 22, 2021.
	On lines 1-2 of claim 5, the phrase “a single enzyme-specific substrate” was changed to –a single enzymatic substrate--.
	On lines 1-2 of claim 6, the phrase “wherein each enzyme-specific substrate” was changed to –wherein the enzymatic substrate--.
	On line 2 of claim 7, the phrase “comprises a single volatile reporter” was changed to –is linked to a single volatile reporter--. 
	On line 2 of claim 8, the phrase “comprises multiple volatile reporters” was changed to –is linked to multiple volatile reporters via one or more enzymatic substrates--. 
	On line 2 of claim 9, the phrase “different enzyme-specific substrates” was changed to –different enzymatic substrates--. 
	On line 2 of claim 10, the phrase “enzyme-specific substrate” was changed to –enzymatic substrate--.
3(CF2)xCH2NH2, wherein x is a number in a range of 1 to 100--. 
	On line 2 of claim 14, the phrase “subject that has been administered a nanosensor of claim 1” was changed to –subject that has been administered one or more nanosensors of claim 1--. On line 3 of claim 14, the phrase “from one or more nanosensors” was changed to –from the one or more nanosensors--. 
	On lines 1-2 of claim 16, the phrase “wherein the administration of the nanosensor” was changed to –wherein the administration of the one or more nanosensors--. 
	On lines 2-3 of claim 17, the phrase “that has been administered a nanosensor of claim 6” was changed to –that has been administered one or more nanosensors of claim 6--. On line 4 of claim 17, the phrase “released from one or more nanosensors” was changed to –released from the one or more nanosensors--. 
	On line 2 of claim 18, the phrase “administering a nanosensor of claim 1” was changed to –administering one or more nanosensors of claim 1--. At the end of line 2 in claim 18, the word –and—was inserted. On line 4 of claim 18, the phrase “released from one or more nanosensors” was changed to –released from the one or more nanosensors--. 
	Claim 21 was changed to read as follows:
--Claim 21.	The method of claim 18, wherein an increase in the presence of the one or more volatile reporters relative to a level of the one or more volatile reporters from a healthy subject is indicative of the subject having a disease.—
	On line 1 of claim 27, the phrase “wherein the enzyme-specific substrate” was changed to –wherein the enzymatic substrate--. 
3(CF2)xCH2NH2, wherein x is a number in a range of 1 to 100--.
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/293,390 is being allowed since none of the prior art of record teaches or fairly suggests a nanosensor and a method for using the nanosensor to detect an infection in a subject, wherein the nanosensor comprises a scaffold linked to a synthetic volatile reporter via an enzymatic substrate, wherein the volatile reporter has the capability of being released from the nanosensor when exposed to an enzyme present in the lung of a subject.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 22, 2021